Citation Nr: 0326938	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  02-05 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

1.  Entitlement to service connection for onychomycosis of 
the right foot toenails.

2.  Entitlement to service connection for arthritis of the 
second through fifth right foot toes.  


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from February 1945 
to July 1946.

The appeal comes before the Board of Veterans' Appeals 
(Board) from March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  This case was previously remanded in January 
2003.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) prescribes 
VA duties to notify the claimant of the evidence needed to 
substantiate a claim, notice of the evidence VA will obtain, 
and notice to the claimant what evidence he is responsible 
for submitting.  It also prescribes VA duties to help a 
claimant obtain relevant evidence.  VCAA is codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), and VA duties pursuant thereto have been codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

The Board observes that 38 C.F.R. § 3.159(b)(1) (2003), was 
recently invalidated by the United States Court of Appeals 
for the Federal Circuit.  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, Nos. 02-7007-10, 2003 U.S. 
LEXIS 19540 (Fed. Cir. Sep. 22, 2003) (PVA).  The offending 
language in the regulation suggested that an appellant must 
respond to a VCAA notice within 30 days.  Notably, the 
provision of the VCAA codified at 38 U.S.C.A. § 5301(a), 
requires that the appellant be provided a year to respond.  
Therefore, while the RO's August 2001 "VCAA letter" gave 
the veteran more than 30 days, because it did not notify the 
appellant of the requisite year to submit evidence further 
development is required under PVA. 

The veteran must be afforded notice of the provisions of the 
VCAA specifically as applicable to the issues remanded here, 
to include notice of the evidence that has been obtained by 
VA and specific notice of the evidence he needs to obtain in 
furtherance of his claim.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The Board notes that in January 2003 it previously remanded 
an appeal of the March 2002 rating action, at which time the 
RO had styled the claim as entitlement to service connection 
for fractures of toes of the right foot.  However, the 
veteran's original claim as submitted in April 2001 was more 
generally for disability of the right toes.  Upon VA 
examination in February 2003 the veteran clarified that 
disability of the right toes included pain and stiffness in 
the toes and onychomycosis affecting toenails of that foot.  
The veteran reported all toes of the right foot were crushed 
in service, and the VA examiner noted that X-rays showed 
degenerative arthritis affecting both feet, though more 
prominent at the great toes, and more prominent at the 
metatarsophalangeal joint of the right great toe.  In 
additional to the findings of marked deformity and pain and 
limitation of motion of the right great toe at the 
metatarsophalangeal joint, the examiner found tenderness of 
the second, third, and fourth toes of the right foot at the 
metatarsophalangeal joint.  

The RO in a March 2003 supplemental statement of the case 
recognized as a distinct issue the matter of entitlement to 
service connection for onychomycosis of the right foot 
toenails, denying that claim while granting service 
connection for degenerative arthritis of the 
metatarsophalangeal joint of the right great toe.  However, 
the RO has not separately addressed, either to grant or deny, 
the question of service connection for arthritis affecting 
the other toes of the right foot, as raised in the original 
claim, as well as by complaints of the veteran and findings 
of the examiner at the February 2003 examination.  
Accordingly, remand is necessary for the RO to address the 
appealed claim of the entitlement to service connection for 
arthritis of the toes of the right foot beyond the right 
great toe metatarsophalangeal joint.

The VCAA also requires further development of the remanded 
issues.  This development should include obtaining treatment 
records from the Altoona, Pennsylvania VA Medical Center 
(VAMC), as well as at the Johnstown VA Outpatient Clinic.  
This development should also include medical opinions as to 
the etiology of the arthritis of the second through fifth 
toes of the right foot, and the etiology onychomycosis of the 
toenails of the right foot.

The Board here requests further opinions from the examiner 
who examined the veteran in February 2003, or in the event 
that that opinion cannot be obtained, the Board request an 
additional VA examination for opinions addressing the 
remanded claims.  These medical opinions may provide 
sufficient evidence to support grants of service connection.  
The Board observes, however, that ultimately it is the 
veteran's responsibility to submit evidence to support his 
claims.  

Accordingly, the Board finds that the following additional 
development is warranted: 

1.  The RO should first review the 
claims file and ensure that all 
additional evidentiary development 
action required by the VCAA, and 
implementing regulations is 
completed.  The RO should do the 
following:

A.  The RO must notify the veteran of 
the evidence necessary to 
substantiate his claims of 
entitlement to service connection for 
arthritis of the right second through 
fifth toes, and service connection 
for onychomycosis of the right foot 
toes.   The RO should emphasize to 
the veteran that it is ultimately his 
responsibility to provide the 
necessary evidence.  The RO should 
inform the veteran that VA will make 
efforts to obtain relevant evidence, 
such as VA and non-VA medical 
records, or records from government 
agencies, if the appellant identifies 
the custodians thereof, and VA will 
notify him of evidence he identified 
that could not be obtained so that he 
may obtain the evidence himself and 
submit it.

B.  The RO should inform the veteran 
that he has one year to submit 
evidence needed to substantiate his 
claims, or to identify for VA the 
custodians of such evidence so that 
VA may attempt to obtain it.  The RO 
must inform him that his appeal will 
remain in abeyance for one year or 
until he indicates in writing that 
there is no additional evidence he 
wishes to have considered and that he 
wishes to waive any remaining time 
provided by 38 U.S.C.A. § 5103(a).  
PVA.

2.  The veteran should be instructed 
to identify any medical records, VA 
or private, which may be pertinent to 
his remanded claims, but have yet to 
be associated with the claims folder.  
He should also provide contact 
information and necessary 
authorizations and releases to permit 
VA to obtain treatment records.  The 
RO should attempt to obtain any 
indicated records, and should 
associate with the claims folders all 
records and responses received.  All 
medical records from the Altoona, 
Pennsylvania VAMC, including from the 
VA outpatient clinic in Johnstown, 
Pennsylvania, should also be 
obtained.  

3.  Thereafter, the RO send the 
claims folder to the VA podiatrist 
who examined the veteran in February 
2003, for that examiner to prepare an 
addendum.  That examiner must answer 
the following:  

A.  Is it at least as likely as not 
that onychomycosis of the right foot 
toenails developed during the 
veteran's period of active service 
from February 1945 to July 1946?  

B.  Is it at least as likely as not 
that onychomycosis of the right foot 
toenails was caused or aggravated by 
the veteran's period of service to 
include the injuries sustained to the 
right toes in service?  

C.  Is it at least as likely as not 
that arthritis of the right great toe 
caused or aggravated the 
onychomycosis of the right foot 
toenails?  

D.  Is it at least as likely as not 
that onychomycosis of the right foot 
toenails is otherwise related to 
service?  If so, how?   

E.  Is it at least as likely as not 
that arthritis of the toes of the 
right second through fifth toes 
developed during the veteran's period 
of active service from February 1945 
to July 1946?  

F.  Is it at least as likely as not 
that arthritis of the right second 
through fifth toes developed to a 
compensable degree within the first 
year following the veteran's 
separation from service in July 1946?  
If so, what evidence is there to 
support that conclusion?  

G.  Is it at least as likely as not 
that arthritis of the second through 
fifth right foot toes was caused or 
aggravated by the veteran's service-
connected arthritis of the right 
great toe's metatarsophalangeal 
joint?  

H.  Is arthritis of the right second 
through fifth toes otherwise related 
to service?  If so, how?  All 
opinions provided must be explained 
in full.  

If the February 2003 VA examiner is 
unavailable or otherwise does not 
provide the requested opinions, then 
the RO should schedule the veteran 
for an additional VA podiatric 
examination, to address the nature 
and etiology of the veteran's right 
foot onychomycosis of the toenails, 
and arthritis of the right foot 
second through fifth toes.  The 
claims folder and a copy of this 
remand must be made available to the 
examiner for review in connection 
with the examination.  All necessary 
tests and studies should be 
performed.  Following review of the 
claims folder and examination and 
testing, the examiner should answer 
all above questions, A through H.  
All opinions provided should be 
explained in full.  

4.  Thereafter, and following any 
other appropriate development, the RO 
should readjudicate the remanded 
claims.  If the determinations remain 
adverse to the veteran, he should be 
provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decisions.  The veteran should then 
be afforded the applicable time to 
respond.  Particular care and 
attention must be afforded to 
ensuring that the veteran has been 
provided complete notice of what VA 
will do and what the claimant must 
do.  Quartuccio.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


